Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is not clear what would or would constitute a “slot connection”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-20 (as understood) are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Thomas et al. (DE 10 2012 204 909 A1) hereinafter, Thomas (see attached machine translation).
	Regarding claim 1, Thomas (Figures 1-4) discloses a turning mechanism, comprising a first connecting rod (joint base 3) and a second connecting rod (joint top 2), wherein the first connecting rod is provided with a first bevel end, the second connecting rod is provided with a second bevel end, and the second bevel end is matched with the first bevel end, so that the second connecting rod rotates along an end surface of the first bevel end.
	Regarding claim 2, Thomas (Figure 3) teaches that the first bevel end and the second bevel end are provided with a rotating shaft (screw 6), and the second connecting rod rotates along the first bevel end through the rotating shaft.
	Regarding claim 18, Thomas (Figure 3) further teaches that one end of the rotating shaft is fixed on the first bevel end, the other end of the rotating shaft is fixed on the second bevel end and is provided with a groove.
Regarding claim 3, Thomas (figures 3 and 4) teaches that the turning mechanism of claim 1, further comprising a limiting mechanism (pen 9 and scenery 10) configured to limit a rotation range of the second connecting rod.
	Regarding claim 4, Thomas (figures 3 and 4) further teaches that the limiting mechanism comprises a first limiting block (scenery 10) and a second limiting block (pen 9), the first limiting block is fixed on the first bevel end, the second limiting block is fixed on the second bevel end, and when the second connecting rod rotates along the first bevel end, the first limiting 
	Regarding claim 19, Thomas (figures 3 and 4) further teaches that the second limiting block is a bulge, and the first limiting block is a recess structure or a gap structure.
	Regarding claim 5, Thomas (Figure 1) further teaches that the rotation range is from 0° to 180°.
	Regarding claim 6, Thomas (Figure 2) further teaches that the turning mechanism of claim 1, further comprising a fixing structure (locking sleeve 5) configured to fix the second connecting rod after a rotation of the second connecting rod is completed.
	Regarding claim 7, Thomas (Figure 1) further teaches that the turning mechanism of claim 1, wherein a range of an includedPage 3 angle between the end surface of the first bevel end and the first connecting rod is from 15° to 75° (“Advantageously, the successive sliding joint surfaces on the upper hinge part 2 and at the joint base 3 at an angle of about 45 ° to the longitudinal axis of the handlebar 1 inclined, as in 1 can be seen. Even if an angle of about 45 ° is advantageous, the angle can also take other sizes.”).
	Regarding claim 8, Thomas (Figures 3 and 4) further teaches that the first connecting rod and the second connecting rod are in slot connection.
	Regarding claim 9, Thomas (Figures 1-3) further teaches that the turning mechanism of claim 1, wherein a matching of the second bevel end and the first bevel end comprises fitting of the second bevel end and the first bevel end.
	Regarding claim 10, Thomas (Figures 1-3) further teaches that the end surface of the first bevel end is a flat surface, and an end surface of the second bevel end matched and connected with the first bevel end is a flat surface; or the end surface of the first bevel end is a curved 
	Regarding claim 20, Thomas (Figure 1) further teaches that the turning mechanism of claim 1, wherein an axial line (axis of rotation 4) of the second connecting rod is perpendicular to the first bevel end when the second connecting rod rotates along the first bevel end.
	Regarding claim 11, Thomas (Figures 1-4 and 8) discloses a handle, comprising a handle rod (joint base 3) and a grip (joint top 2), wherein the handle rod is configured as a first connecting rod, and the grip is configured as the a second connecting rod, the first connecting rod is provided with a first bevel end, the second connecting rod is provided with a second bevel end, and the second bevel end is matched with the first bevel end, so that the second connecting rod rotates along an end surface of the first bevel end.
	Regarding claim 12-17, Thomas teaches all the limitations as discussed above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited on the attached PTO-892 form teach turning mechanisms of interest.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOSAM SHABARA whose telephone number is (571)272-5495.  The examiner can normally be reached on M-F 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/H.S./Examiner, Art Unit 3611                                                                                                                                                                                                        
/KEVIN HURLEY/Primary Examiner, Art Unit 3611